Per Curiam.

An attorney, once having indorsed an original writ, cannot afterwards be discharged, and another substituted in his place, without the consent of the defendant in the suit; for he has acquired a right to his name, as a security for his costs. It is true, in the' case before us, that the security of the defendant was not diminished * by the change. But he cannot be compelled to give up that which he already has. The admission of Mr. Fiske as a witness, he having indorsed the writ, and thereby become eventually liable to the costs of the suit, makes it necessary that a new trial should be granted.
Motions to exchange indorsers of writs have been frequently overruled at nisi prius; and it is by no means desirable to increase the facility of admitting attorneys, who almost necessarily feel a bias in the suits they commence, to become witnesses in such causes.

New trial granted